Exhibit 10.3

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”) is made as of [Date], by and between
Perrigo Company, a Michigan corporation (the “Company”), 515 Eastern Avenue,
Allegan, Michigan 49010, and [Name] (“Indemnitee”), whose address is [Address].

WHEREAS, Perrigo Company plc (“Holdco”), a public limited company incorporated
under the laws of Ireland, is the Company’s ultimate parent company;

WHEREAS, the Company desires to ensure that Holdco retains and attracts as
directors and officers the most capable persons available;

WHEREAS, the substantial increase in corporate litigation, as evidenced by
present trends, subjects directors and officers to expensive litigation risks;

WHEREAS, the Company and Indemnitee are aware of provisions under Irish law that
limit the level of indemnification by Holdco available to directors and officers
of Holdco;

WHEREAS, the Company has previously requested that Indemnitee serve Holdco as a
director and/or officer thereof, as applicable; and

WHEREAS, Indemnitee desires to be indemnified by the Company and has agreed to
become a director and/or officer, as applicable, of Holdco in reliance on the
Company’s promise to provide indemnification as and to the extent set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the parties hereto agree as follows:

Section 1. Definitions. As used in this Agreement:

(a) “Act” means the Michigan Business Corporation Act in existence on the date
of this Agreement.

(b) “Agreement” has the meaning set forth in the Preamble hereto.

(c) “Change in Control” means a change in control of Holdco after the date of
this Agreement of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar item
on any similar schedule or form) promulgated under the Securities Exchange Act,
whether or not Holdco is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if after the date of this Agreement (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act), directly or indirectly, of securities of Holdco



--------------------------------------------------------------------------------

representing 20 percent or more of the combined voting power of Holdco’s then
outstanding securities without the prior approval of at least eighty percent
(80%) of the members of the Holdco Board in office immediately prior to such
person attaining such percentage interest; (ii) Holdco is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Holdco Board in office immediately prior to
such transaction or event constitute less than a majority of the Holdco Board
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Holdco Board (including for this
purpose any new director whose election or nomination for election by Holdco’s
shareholders was approved by a vote of at least eighty percent (80%) of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Holdco
Board.

(d) “Company” has the meaning set forth in the Preamble hereto.

(e) “Company Board” means the board of directors of the Company.

(f) “Corporate Position” means a director, officer, employee, agent and/or
fiduciary of Holdco or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, in each case whether organized
under the laws of the United States or of any other Governmental Entity, in the
capacity of which such person is or was serving at the request of the Company.
For the avoidance of doubt, Indemnitee may serve in any one or more of such
positions.

(g) “Disinterested Director” means a director of the Company who is not and was
not a party to or threatened to be made a party to the Proceeding in respect of
which indemnification is sought by Indemnitee.

(h) “Expenses” shall mean all costs, expenses, and obligations paid or incurred
in connection with investigating, litigating, being a witness in, defending or
participating in, or preparing to litigate, defend, be a witness in or
participate in any matter that is the subject of a Proceeding, including
attorneys’ and accountants’ fees and court costs.

(i) “Governmental Entity” shall mean any United States or foreign governmental
authority, including any national, federal, territorial, state, commonwealth,
province, territory, county, municipal, district, local governmental
jurisdiction of any nature or any other governmental or quasi-governmental
authority of any nature (including any governmental department, division,
agency, bureau, office, branch, court, arbitrator, commission, tribunal or other
governmental instrumentality) or any political or other subdivision or part of
any of the foregoing, in each case of competent jurisdiction and with authority
to act with respect to the matter in question.

(j) “Holdco” has the meaning set forth in the Recitals hereto.

(k) “Holdco Board” means the board of directors of Holdco.



--------------------------------------------------------------------------------

(l) “Indemnitee” has the meaning set forth in the Preamble hereto.

(m) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) Holdco, the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing Holdco, the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(n) “Independent Director” means a director of the Company designated as an
independent director pursuant to Section 450.1505(3) of the Michigan Business
Corporation Act now in effect.

(o) “Proceeding” shall mean any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether brought by or in the right
of Holdco, the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee may be or may have
been involved as a party or otherwise by reason of the fact that Indemnitee held
or holds a Corporate Position, or by reason of any action taken by Indemnitee or
any inaction on Indemnitee’s part while acting in a Corporate Position, or by
reason of the fact that Indemnitee is or was serving at the request of the
Company in a Corporate Position.

(p) “Resolution Costs” shall mean any amount, fine or penalty paid or payable by
Indemnitee in satisfaction of a final judgment entered by a court of competent
jurisdiction in any Proceeding or in settlement of any such Proceeding.

(q) “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

Section 2. Agreement to Serve. Indemnitee agrees to serve in a Corporate
Position for so long as Indemnitee is duly elected or appointed or until
Indemnitee’s death, permanent disability or written resignation from his or her
Corporate Position.

Section 3. Indemnification.

(a) In any Proceeding other than a Proceeding by or in the right of Holdco or
the Company, the Company shall indemnify Indemnitee against all Expenses and
Resolution Costs actually and reasonably incurred by Indemnitee in connection
with such Proceeding. Notwithstanding the preceding but subject to Section 4
below, no indemnification shall be made under this subsection unless otherwise
determined or directed by the court in which such proceeding was brought:



--------------------------------------------------------------------------------

(i) with respect to remuneration paid to Indemnitee if it shall be determined by
a final judgment or other final adjudication that such remuneration was in
violation of law;

(ii) on account of any suit in which a final judgment or other final
adjudication is rendered against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of Holdco pursuant to the
provisions of Section 16(b) of the Securities Exchange Act and amendments
thereto or similar provisions of any federal, state or local law;

(iii) on account of Indemnitee’s conduct which is determined by a final judgment
or other final adjudication to have been knowingly fraudulent, deliberately
dishonest or willfully wrong;

(iv) on account of Indemnitee’s conduct which by a final judgment or other final
adjudication is determined to have been in bad faith and in opposition to the
best interests of Holdco or to have produced an unlawful personal benefit; or

(v) with respect to a criminal proceeding if Indemnitee knew or reasonably
should have known that Indemnitee’s conduct was illegal.

(b) The Company shall indemnify Indemnitee in accordance with the provisions of
this subsection (b) if Indemnitee is a party to or threatened to be made a party
to or otherwise involved in any Proceeding by or in the right of Holdco or the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
held or holds a Corporate Position, against all Expenses actually and reasonably
incurred by Indemnitee and any Resolution Costs paid by Indemnitee in settlement
of such Proceeding, but only if Indemnitee acted in good faith and in a manner
which Indemnitee reasonably believed to be in or not opposed to the best
interests of Holdco and the Company. Notwithstanding the preceding but subject
to Section 4 below, no indemnification shall be made under this subsection
(b) in respect of any claim, issue or matter as to which Indemnitee shall have
been finally adjudged to be liable to Holdco or the Company in the performance
of his or her duty to Holdco or the Company, as applicable, unless and then only
to the extent that any court in which such proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such amount of Expenses as such court shall deem
proper.

(c) In addition to any indemnification provided under subsection (a) and
(b) above, the Company shall indemnify Indemnitee against any Expenses and/or
Resolution Costs incurred by Indemnitee, regardless of the nature of the
Proceeding in which Expenses and/or Resolution Costs were incurred, to the
extent such Expenses or Resolution Costs are covered under the Company’s or
Holdco’s directors’ and officers’ liability insurance policies in effect on the
effective date of this Agreement or under any such insurance policies which
become effective on any subsequent date.



--------------------------------------------------------------------------------

(d) The indemnification contemplated by this Agreement shall be to the fullest
extent now or hereafter allowed by applicable law (whether statutory or common
law) as presently or hereafter enacted or interpreted. Thus, if applicable law
permits greater indemnification benefits to an Indemnitee than are set forth in
this Agreement, such Indemnitee shall be entitled to such greater benefits.
Also, if a change in applicable law, including in the Act, or in the applicable
laws of any other state under which the Company, or its successor, is hereafter
incorporated or the corporate offices of the Company or its successor are
hereafter located or relocated permits greater or lesser indemnification, either
by agreement or otherwise, than currently provided by applicable law or this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change or prior to such
change, as the case may be.

Section 4. Mandatory Advancement of Expenses. Notwithstanding anything in this
Agreement expressed or implied to the contrary, the Company shall advance all
reasonable Expenses incurred by or on behalf of Indemnitee in connection with
any Proceeding within thirty (30) days after the receipt by the Company of a
statement or statements from time to time submitted by Indemnitee requesting
such advance or advances, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined by a final order of a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified against such
Expenses under this Agreement in which event the amounts so advanced shall be
repaid to the Company.

Section 5. Procedure for Determination of Entitlement to Indemnification for
Expenses and Resolution Costs.

(a) To obtain indemnification under this Agreement for Expenses or Resolution
Costs, Indemnitee shall submit to the Company a written request, including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine pursuant to subsection (b) below whether and
to what extent Indemnitee is entitled to indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to
subsection (a) above, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto, shall be made in each specific case
as follows:

(i) if a Change in Control shall have occurred, the determination shall be made
by Independent Counsel who shall be selected in the manner provided in
Section 5(c)(ii) below. In the alternative and at Indemnitee’s sole option,
Indemnitee shall have the right to direct that such determination be made in the
manner provided in the following subparagraph (ii) of this subsection (b); and



--------------------------------------------------------------------------------

(ii) if a Change in Control shall not have occurred or if otherwise directed by
Indemnitee pursuant to subsection (b)(i) above, the determination shall be made
by the Company Board by a majority vote of a quorum of the Company Board
consisting of Disinterested Directors; provided, however, that if a quorum of
the Company Board consisting solely of Disinterested Directors is not obtainable
then, at the option of the Company Board in its discretion, by a majority vote
of a quorum of all of the members of the Company Board (whether or not
disinterested), such determination shall be made by (A) majority vote of a
committee of two or more Disinterested Directors appointed by the Company Board,
or (B) all Independent Directors, or (C) Independent Counsel, or (D) the
shareholders of Holdco.

If it is so determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within thirty (30) days after such determination.
Any costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in connection with the making of such determination shall be borne by
the Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby agrees to indemnify and hold Indemnitee
harmless therefrom. A determination by the Independent Directors or Independent
Counsel shall be expressed in a written opinion to the Company Board, a copy of
which shall be delivered to Indemnitee.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel, the Independent Counsel shall be selected as follows:

(i) if a Change in Control shall not have occurred, the Independent Counsel
shall be selected by the board of directors of the Company, or

(ii) if a Change in Control shall have occurred, the Independent Counsel shall
be selected by Indemnitee.

The party selecting Independent Counsel shall advise the other party in writing
of the identity of the Independent Counsel so selected. The Company shall pay
any and all fees and expenses incurred by such Independent Counsel and otherwise
incident to the procedures of this Section 5, regardless of the manner in which
such Independent Counsel was selected or appointed.

Section 6. Presumptions and Effect of Certain Proceedings.

(a) If a Change in Control shall have occurred, the person or persons making a
determination with respect to entitlement to indemnification shall presume that
Indemnitee is entitled to indemnification under this Agreement, and the Company
shall have the burden of proof to overcome that presumption.



--------------------------------------------------------------------------------

(b) If the person or persons empowered or selected to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after being selected or empowered to do so (or within
ninety (90) days thereafter, if such determination is to be made by the
stockholders), the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, unless such indemnification is specifically prohibited under
applicable law.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or by a plea of nolo contendere or
its equivalent, shall not of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of Holdco or the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

Section 7. Remedies of Indemnitee.

(a) Indemnitee shall be entitled to an adjudication of his or her right to
indemnification or to the advancement of Expenses, at his or her sole option,
(i) by the Circuit Court for the County of Kent or Allegan, State of Michigan,
or any other court of competent jurisdiction, or (ii) by a single arbitrator in
an arbitration conducted pursuant to the rules of the American Arbitration
Association, if:

(i) a determination has been made pursuant to Section 5 that Indemnitee is not
entitled to indemnification for Resolution Costs;

(ii) the determination of Indemnitee’s entitlement to indemnification is not
timely made pursuant to Section 5;

(iii) advancement of Expenses is not timely made pursuant to Section 4; or

(iv) payment of indemnification to which Indemnitee is entitled under Section 9
below is not timely made or payment is not timely made after a determination has
been made that Indemnitee is entitled to indemnification.

The Company shall not oppose Indemnitee’s right to seek any such adjudication,
whether in a court or in arbitration.

(b) If a determination shall have been made that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 7 shall be conducted in all respects, on the merits and Indemnitee
shall not be prejudiced by reason of that adverse determination. If a Change in
Control shall have occurred, then, in any judicial proceeding or arbitration
commenced pursuant to this Section 7, the Company shall have the burden of
proving that Indemnitee is not entitled to indemnification.



--------------------------------------------------------------------------------

(c) If a determination shall have been made that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 7, unless
such indemnification is prohibited under applicable law.

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

(e) If Indemnitee, pursuant to this Section 7, seeks a judicial adjudication of
or an award in arbitration to enforce his or her rights under, or to recover
damages for breach of, this Agreement, Indemnitee shall be entitled to recover
from the Company, and shall be indemnified by the Company against, any and all
expenses (of the types described in the definition of Expenses) actually and
reasonably incurred by him in such judicial adjudication or arbitration, but
only if he prevails therein. If it shall be determined in the judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the expenses
incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated between the Company and Indemnitee.

Section 8. Insurance; Subrogation.

(a) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for persons holding Corporate Positions (the “D &
O Policy”), Indemnitee shall be covered by the D & O Policy or Policies in
accordance with its or their terms to the maximum extent of the coverage
available for any person who holds a Corporate Position.

(b) If the Company makes any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

Section 9. Partial Indemnification; Successful Defense. If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of the Expenses actually and reasonably incurred by
Indemnitee or for Resolution Costs but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such Expenses or Resolution Costs



--------------------------------------------------------------------------------

to which Indemnitee is entitled. Notwithstanding any other provision of this
Agreement, expressed or implied to the contrary, to the extent that Indemnitee
has been successful on the merits or otherwise in defense of any or all claims
relating in whole or in part to a Proceeding or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.

Section 10. Consent. Unless and until a Change in Control has occurred, the
Company shall not be liable to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding made without the Company’s written
consent. Following a Change in Control, such consent shall not be required. The
Company shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither the Company nor Indemnitee will unreasonably withhold their consent to
any proposed settlement.

Section 11. Indemnification Hereunder not Exclusive. The indemnification
provided by this Agreement shall be in addition to any other rights to which
Indemnitee may be entitled under the Articles of Incorporation of the Company,
the Bylaws of the Company, the Memorandum and Articles of Association of Holdco,
any other agreement, any vote of the shareholders of Holdco or the Company, the
Holdco Board or the Company Board, the Act as amended from time to time, or
otherwise, both as to actions in Indemnitee’s official capacity and as to
actions in another capacity while holding such office.

Section 12. Severability. If this Agreement or any portion hereof (including any
provision within a single section, subsection or sentence) shall be held to be
invalid, void or otherwise unenforceable on any ground by any court of competent
jurisdiction, the Company shall nevertheless indemnify Indemnitee as to any
Expenses or Resolution Costs with respect to any Proceeding to the fullest
extent permitted by law or any applicable portion of this Agreement that shall
not have been invalidated, declared void or otherwise held to be unenforceable.

Section 13. No Presumption. For purposes of this Agreement, the termination of
any claim, action, suit or proceeding, by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court had determined that indemnification is not permitted by applicable
law.

Section 14. Notice. Indemnitee shall, as a condition precedent to Indemnitee’s
right to be indemnified under this Agreement, give to the Company notice in
writing as soon as practicable of any claim for which indemnity will or could be
sought under this Agreement. Notice to the Company shall be directed to the
Company’s corporate offices at 515 Eastern Avenue, Allegan, Michigan 49010,
Attention: Secretary (or to such other individual or address as the Company
shall designate in writing to



--------------------------------------------------------------------------------

Indemnitee). Notice shall be deemed received three (3) days after the date
postmarked if sent by prepaid mail properly addressed. In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power to give.

Section 15. Continuation of Indemnification. The indemnification rights provided
to Indemnitee under this Agreement, including the right provided under Sections
3, 4 and 5 above, shall continue after Indemnitee has ceased to hold a Corporate
Position.

Section 16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company, and its successors and assigns, including
any direct or indirect successor by purchase, merger, consolidation or otherwise
to all or substantially all of the business or assets of the Company, and of
Indemnitee and the spouse, heirs, assigns and personal and legal representatives
of Indemnitee.

Section 17. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Michigan applicable to contracts made
and to be performed in such state without giving effects to the principles of
conflicts of laws.

Section 18. Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or on behalf of the Company or any affiliate of
the Company against Indemnitee, Indemnitee’s spouse, heirs, assigns or personal
or legal representatives after the expiration of two (2) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
or its affiliate shall be extinguished and deemed released unless asserted by
the timely filing of a legal action within such two (2) year period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action such shorter period shall govern.

Section 19. Amendments; Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

Section 20. Effective Period of Coverage. This Agreement shall cover and extend
to all actions taken by Indemnitee in the course of his or her duties in a
Corporate Position from the inception of those duties on and after [Date,
20    ].

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COMPANY:     PERRIGO COMPANY     By:           Name:       Title: INDEMNITEE:  
        By:           Name: